DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 03/19/2020 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 91-110 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statements filed on 09/08/2021, 09/29/2021, 02/18/2022  and 03/11/2022 were being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 91-110 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated groupings of abstract concept, a mathematical modeling for a distribution computation of gene sequences, without significantly more.  
Claim 91 recites a method of identifying a somatic or germline origin of a nucleic acid variant from a sample of cell-free deoxyribonucleic acid (cf DNA) molecules, the method comprising: (a) determining a mutant allele count (A) and a total molecule count (B) of the nucleic acid variant from the sample of cfDNA molecules; (b) identifying at least one germline heterozygous single nucleotide polymorphism (SNP) within a specified genomic region relative to the nucleic acid variant; (c) determining a total molecule count (y) and a mutant allele count of the at least one germline heterozygous SNP;
 (d) calculating a probability value (p-value) for the nucleic acid variant by: 

    PNG
    media_image1.png
    300
    597
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    222
    645
    media_image2.png
    Greyscale


	(e) classifying the nucleic acid variant as (i) being of somatic origin when the p-value is below a predetermined threshold value, or as (ii) being of germline origin when the p-value is at or above the predetermined threshold value.


 	Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
 	Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
  	Turning now to the first step of the Alice inquiry:
With the broadest reasonable interpretation of the claimed invention, claim 1 relates to 
classifying the nucleic acid variant (1) as being of somatic origin when the p-value of the nucleic acid variant is below a threshold value, or (ii) as being of germline origin when the p-value of the nucleic acid variant is at or above the threshold value.
The present disclosure provides a method of identifying a somatic
or germline origin of a nucleic acid variant from a sample of cell-free nucleic acid molecules
(e.g., cell-free deoxyribonucleic acid (cfDNA) molecules), the method comprising: (a)
determining a plurality of quantitative measures for the nucleic acid variant from the sample
of cell-free nucleic acid molecules, wherein the plurality of quantitative measures comprises a
total allele count and a minor allele count for the nucleic acid variant; (b) identifying an
associated variable of the nucleic acid variant from the sample of cell-free nucleic acid
molecules; (c) determining a quantitative value for the associated variable of the nucleic acid
variant; (d) generating a statistical model for expected germline mutant allele counts at a
genomic locus of the nucleic acid variant; (e) generating a probability value (p-value) for the
nucleic acid variant based at least in part on the statistical model for expected germline mutant
allele counts, the quantitative value for the associated variable of the nucleic acid variant, and
at least one of the plurality of quantitative measures for the nucleic acid variant; and (f)
classifying the nucleic acid variant as (1) being of somatic origin when the p-value for the
nucleic acid variant is below a predetermined threshold value, or as being of germline origin when the p-value for the nucleic acid variant is at or above the predetermined threshold value.
	The claim is related to a mathematical concept in modeling sequence data and genomic information for analyzing the nucleic acid variant and the distribution of the nucleic sequence distribution data.  It is a mathematical algorithm in the computation of data distribution.  
The Courts decided in Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)
 	Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
As cited in the claimed invention, the claim does not have additional element (or combination of elements) that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a computation modeling use.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
 	In the second step of the Alice inquiry, claims do not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.   The claimed elements are well known, understood in the mathematical modeling, conventional method in the sequence data analysis.  
	Claim 91 is nonstatutory subject matter.
 	Claim 92 cites the method of claim 91, wherein p comprises a median value of at least one set of p values from a historic sample set.  The cited features are related to an analysis in an abstract data space (samples).  It is nonstatutory subject matter.
Claim 93 cites the method of claim 91, wherein p is modelled as a function of the GC content of the local genomic context, optionally wherein the function is estimated from a historic sample set.  It is an abstract concept in the genomic model.  It is nonstatutory subject matter.
Claims 94-97 cites determining a maximum likelihood estimate of µin, p  It is nonstatutory subject matter for it mathematical computation concept.
Claim 98 cites a beta-binomial model and a threshold in the distribution model.  The claim is nonstatutory subject matter for the reason as set in the rejection.
Claim 99 cites the method of claim 91, wherein the method comprises classifying the somatic or germline origin of multiple nucleic acid variants from a plurality of genomic loci in the sample of cfDNA molecules.  It is related to a mathematical model based on a data distribution.  It is nonstatutory subject matter for the reason of data representation.
 	Claim 100 cites the method of claim 91, wherein the method further comprises obtaining sequence information from the cfDNA molecules from the sample from subjects by sequencing.  The cited features are related to sequence information.  It is nonstatutory subject matter for the reason as set in the rejection.
Claim 101 cites the method of claim 100, wherein sequences are enriched for target genomic regions of interest prior to sequencing.  This is related to information for the sequences.  The claim is nonstatutory subject matter for the reason as set.

Claim 102 cites the method of claim 101, wherein the cfDNA molecules are tagged with molecular barcodes.  It is barcode information and nonstatutory subject matter.

Claim 103 cites the method of claim 102, wherein the cfDNA molecules are non-uniquely tagged with a limited number of molecular barcodes such that different cfDNA molecules can be distinguished based on their endogenous sequence information in combination with at least one molecular barcode.  The cited features are related to sequence information for distinguished sequence.  It is nonstatutory subject matter. 
Claims 104 and 105 are related to sample data and cancerous information.  The claims are nonstatutory subject matter
 	Claims 106, 107, 108, 109 and 110 are related to sequence data within the specific genomic regions as claimed.  The are related to abstract data in the sequence analysis.  The claims are nonstatutory subject matter for the reason as set in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI Q PHAN/Primary Examiner, Art Unit 2147